Case 2:09-cr-00052-JES-DNF Document 132 Filed 10/25/19..Page 1 of 1 PageID 1337

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

Middle District of Florida

United States of America

 

Vv. )
) Case No. 2:09-cr-52-FtM-29DNF
)
)
)
_ Gilberto Rios. —_ _ )
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Gilberto Rios aS => r
oN — ie Soo B23
who is accused of an offense or violation based on the following document filed with the court: =e = nm c
mia: on -
LJ Indictment L] Superseding Indictment LJ Information L] Superseding Information oO Cemplaint to
L] Probation Violation Petition Supervised Release Violation Petition | () Violation Notice: . “Ol Order of the Court
= t —_ ©

 

This offense is briefly described as follows:

See attached Petition.

 

Date: G4 [Qa ft4 oH cae pv 7.
Bb. HM extra) fy — __ ELIZABETH WARREN, CLERK
0 }

 

City and state:

Printed name and title

 

 

 

Return

 

This Fb Ne received on (date) 7 Cds f /G . and the petsonqvas atresia on (date) / O- dS a G

/ / Wf
Date: 085-19 : att lyf ee

Pen he/ Andys- PUL Lf

at (city and state)

   

Printed name and title

 

 

 
